IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10402
                        Conference Calendar



CHYANN FINE BRATCHER,

                                         Petitioner-Appellant,

versus

JOSEPH B. BOGAN, Warden; CARSWELL FEDERAL MEDICAL CENTER;
FEDERAL BUREAU OF PRISONS; UNITED STATES DEPARTMENT OF
JUSTICE,

                                         Respondents-Appellees.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:00-CV-127-Y
                         - - - - - - - - - -
                           August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Chyann Fine Bratcher, federal prisoner # 27051-077, appeals

from the dismissal with prejudice of her 28 U.S.C. § 2241

petition.   The district court held, because Bratcher was

challenging errors that were alleged to have occurred during or

before sentencing, her claims must be raised in a motion filed

pursuant to 28 U.S.C. § 2255 and that the only court with

jurisdiction to consider her § 2255 motion was the district court

in which she was sentenced.   Bratcher argues on appeal that she

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10402
                                -2-

is entitled to application of the “savings clause” of § 2255

because she is barred by limitations from filing a § 2255 motion.

     Bratcher has failed to show that the remedies provided for

under § 2255 are inadequate or ineffective to test the legality

of her detention.   See Cox v. Warden, Fed. Detention Ctr., 911
F.2d 1111, 1113 (5th Cir. 1990).   Accordingly, the district

court’s judgment is AFFIRMED.